Exhibit 10.4

Execution Version

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of August 31, 2020 (the
“Agreement”), among Schlumberger Technology Corporation, a Texas corporation
(“Schlumberger US”), Schlumberger Canada Limited, a corporation organized
pursuant to the laws of the Province of Alberta (“Schlumberger Canada” and,
together with Schlumberger US, the “Sellers”), Ron Gusek, an individual residing
in the State of Colorado (“Holder”), and Liberty Oilfield Services Inc., a
Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Schlumberger US, Schlumberger Canada, Liberty Oilfield Services New
HoldCo LLC, a Delaware limited liability company (“US Buyer”), LOS Canada
Operations Inc., a British Columbia corporation and wholly owned subsidiary of
US Buyer (“Canadian Buyer”), and the Company are entering into a Master
Transaction Agreement dated as of the date of this Agreement (as the same may be
amended or supplemented from time to time, the “Master Transaction Agreement”)
providing for, among other things, (a) the completion of the Pre-Closing
Restructuring and (b) immediately thereafter, the acquisition of 100% of the
issued and outstanding equity interests of (i) 1263651 B.C. Unlimited Liability
Company, an unlimited liability company organized under the laws of the Province
of British Columbia and a direct, wholly owned subsidiary of Schlumberger Canada
(“Schlumberger Canada Target”), (ii) Solar LLC Target A, a Delaware limited
liability company and a direct, wholly owned subsidiary of Schlumberger US
(“Schlumberger US Target A”) and (iii) Solar LLC Target B, a Delaware limited
liability company and a direct, wholly owned subsidiary of Schlumberger US
(“Schlumberger US Target B”), which acquisition shall involve the transfer of
certain of Schlumberger US’ and Schlumberger Canada’s assets and property used
primarily in connection with the provision of onshore hydraulic fracturing
services in onshore North America, in exchange for the Share Consideration
(collectively, the “Transaction”), and as a result of which Schlumberger US
Target A, Schlumberger US Target B and Schlumberger Canada Target shall each be
a wholly owned Subsidiary of the Company, on the terms and subject to the
conditions of the Master Transaction Agreement;

WHEREAS, Holder is the Beneficial Owner (as defined below) of 1,301,211 shares
of Class A common stock, par value $0.01 per share, of the Company (the “Liberty
Parent Class A Shares”) and no shares of Class B common stock, par value $0.01
per share, of the Company (together with the Liberty Parent Class A Shares,
collectively, the “Liberty Parent Common Stock” and such shares of Liberty
Parent Common Stock, the “Shares”);

WHEREAS, concurrently with the execution and delivery of the Master Transaction
Agreement, and as a condition and an inducement to the Sellers and the Company
entering into the Master Transaction Agreement, Holder is entering into this
Agreement with respect to the Shares; and

WHEREAS, Holder is willing, subject to the limitations herein, not to Transfer
(as defined below) any of his or her Shares, and to vote his or her Shares in a
manner so as to facilitate consummation of the Transaction and the other
transactions contemplated by the Master Transaction Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I

GENERAL

1.1 Definitions. This Agreement is the “Stockholder Voting Agreement” as defined
in the Master Transaction Agreement. Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Master Transaction
Agreement.

(a) “Beneficially Own” or “Beneficial Ownership” has the meaning assigned to
such term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial
ownership of securities shall be calculated in accordance with the provisions of
such Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

(b) “Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

(c) “Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other similar transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any Shares owned by Holder (whether
beneficially or of record), including in each case through the Transfer of any
Person or any interest in any Person or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that results in an amount of Shares
subject to Article III that is less than the amount of Shares subject to Article
III as of the date of this Agreement.

ARTICLE II

AGREEMENT TO RETAIN SHARES

2.1 Transfer and Encumbrance of Shares.

(a) From the date of this Agreement until the earliest of (i) Liberty Parent
Stockholder Approval being obtained, (ii) the termination of the Master
Transaction Agreement pursuant to and in compliance with the terms thereof and
(iii) March 31, 2021, Holder shall not, with respect to any Shares Beneficially
Owned by Holder, (A) Transfer any such Shares or (B) deposit any such Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to such Shares or grant any proxy (except as otherwise provided herein) or power
of attorney with respect thereto.

(b) Notwithstanding Section 2.1(a), (i) Holder may: (A) Transfer any Shares to
any Person who (1) is a party to an agreement with each of the Sellers with
substantially similar terms as this Agreement or (2) as a condition to such
Transfer, agrees in a writing, reasonably satisfactory in form and substance to
the Sellers, to be bound by this Agreement, and delivers a copy of such executed
written agreement to each Seller and the Company prior to the consummation of
such transfer or (B) Transfer any Shares with the prior written consent of each
Seller and the Company and (ii) any Transfer of Shares to the Company in
satisfaction of a tax liability incident to the vesting of any Liberty Parent
RSUs or Liberty Parent PSUs is expressly permitted hereby.

 

2



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall prohibit direct or indirect transfers of any
Shares by Holder to an Affiliate of Holder; provided, that a Transfer described
in this sentence shall be permitted only if, as a precondition to such Transfer,
the transferee agrees in a writing, reasonably satisfactory in form and
substance to the Sellers, to be bound by all of the terms of this Agreement.

(d) Other than Shares Transferred in accordance with Section 2.1(b)(i)(A)(1) or
(2) or Section 2.1(c), any Shares that are Transferred in accordance with this
Section 2.1 shall not be subject to the terms and conditions of this Agreement
following such Transfer, and upon such Transfer the proxy granted by Holder in
Article III with respect to such Shares shall be automatically revoked.

2.2 Additional Purchases; Adjustments. Holder agrees that any shares of Liberty
Parent Common Stock and any other shares of capital stock or other equity of the
Company that Holder purchases or otherwise acquires or with respect to which
Holder otherwise acquires voting power after the execution of this Agreement and
prior to the earliest of (i) the consummation of the Transaction, (ii) the
termination of the Master Transaction Agreement pursuant to and in compliance
with the terms thereof and (iii) March 31, 2021 (such earliest date, the
“Termination Date”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted the Shares as of the date of
this Agreement, and Holder shall promptly notify the Company of the existence of
any such after acquired Shares. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Shares, the terms of this Agreement shall apply to the resulting securities.

2.3 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Shares in violation of this Article II shall, to the fullest
extent permitted by Applicable Law, be null and void ab initio. In furtherance
of the foregoing, Holder hereby authorizes and instructs the Company to instruct
his or her transfer agent to enter a stop transfer order with respect to all of
the Shares. If any involuntary Transfer of any of Holder’s Shares shall occur,
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Shares subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

ARTICLE III

AGREEMENT TO VOTE

3.1 Agreement to Vote. Prior to the Termination Date, Holder irrevocably and
unconditionally agrees that it shall, at any meeting of the stockholders of the
Company (whether annual or special and whether or not an adjourned or postponed
meeting), however called, appear at such meeting or otherwise cause the Shares
to be counted as present at such meeting for purpose of establishing a quorum
and vote, or cause to be voted at such meeting, all Shares:

(a) in favor of the Liberty Parent Share Issuance; and

 

3



--------------------------------------------------------------------------------

(b) against (i) any agreement, transaction or proposal that relates to a
Competing Proposal or any other transaction, proposal, agreement or action made
in opposition to adoption of the Master Transaction Agreement or inconsistent
with the Transaction or matters contemplated by the Master Transaction
Agreement; (ii) any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company or any of its Subsidiaries contained in the Master Transaction
Agreement; (iii) any action or agreement that would result in (x) any condition
to the consummation of the Transaction set forth in Article V of the Master
Transaction Agreement not being fulfilled or (y) any change to the voting rights
of any class of shares of capital stock of the Company (including any amendments
to the Company’s Corporate Documents); and (iv) any other action that would
reasonably be expected to materially impede, interfere with, delay, discourage,
postpone or adversely affect any of the transactions contemplated by the Master
Transaction Agreement, including the Transaction, or this Agreement. Any attempt
by Holder to vote, consent or express dissent with respect to (or otherwise to
utilize the voting power of), the Shares in contravention of this Section 3.1
shall be null and void ab initio. If Holder is the Beneficial Owner, but not the
holder of record, of any Shares, Holder agrees to take all actions necessary to
cause the holder of record and any nominees to vote (or exercise a consent with
respect to) all of such Shares in accordance with this Section 3.1.

Notwithstanding anything herein to the contrary in this Agreement, this
Section 3.1 shall not require any Holder to be present (in person or by proxy)
or vote (or cause to be voted), any of the Shares to amend, modify or waive any
provision of the Master Transaction Agreement in a manner that increases the
amount, changes the form of, imposes any material restrictions on or additional
material conditions on the payment of the Share Consideration, extends the
Termination Date (as defined in the Master Transaction Agreement) or otherwise
adversely affects such Holder of the Company (in his or her capacity as such) in
any material respect. Notwithstanding anything to the contrary in this
Agreement, each Holder shall remain free to vote (or execute consents or proxies
with respect to) the Shares with respect to any matter other than as set forth
in Section 3.1(a) and Section 3.1(b) in any manner such Holder deems
appropriate, including in connection with the election of directors of the
Company.

3.2 Proxy. Holder hereby irrevocably appoints as his or her proxy and
attorney-in-fact, Schlumberger US and any person designated in writing by
Schlumberger US, each of them individually, with full power of substitution and
resubstitution, to consent to or vote the Shares as indicated in Section 3.1
above. Holder intends this proxy to be irrevocable and unconditional during the
term of this Agreement and coupled with an interest and will take such further
action or execute such other instruments as may be reasonably necessary to
effect the intent of this proxy, and hereby revokes any proxy previously granted
by Holder with respect to the Shares (and Holder hereby represents that any such
proxy is revocable). The proxy granted by Holder shall be automatically revoked
upon the occurrence of the Termination Date and Schlumberger US may further
terminate this proxy at any time at its sole election by written notice provided
to Holder.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Waiver of Litigation. Holder agrees not to commence, join in, and agrees to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against any Seller or the
Company or any of their respective affiliates and each of their successors or
directors relating to the negotiation, execution or delivery of this Agreement
or the Master Transaction Agreement or the consummation of the transactions
contemplated hereby or thereby, including any claim (a) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
the Master Transaction Agreement (including any claim seeking to enjoin or delay
the Closing) or (b) alleging a breach of any fiduciary duty of the Liberty
Parent Board in connection with the negotiation and entry into this Agreement,
the Master Transaction Agreement or the transactions contemplated hereby or
thereby, and hereby irrevocably waives any claim or rights whatsoever with
respect to any of the foregoing.

4.2 Further Assurances. Holder agrees that from and after the date of this
Agreement and until the Termination Date, Holder shall take no action that would
reasonably be likely to adversely affect or delay the ability to perform his or
her respective covenants and agreements under this Agreement. In connection with
the Closing, the Holder agrees to execute and deliver to the Company
counterparts to the Registration Rights Agreement.

4.3 Fiduciary Duties. Holder is entering into this Agreement solely in his or
her capacity as the record or Beneficial Owner of the Shares and nothing herein
is intended to or shall limit or affect any actions taken by the Holder serving
in his or her capacity as a director or officer of the Company (or a Subsidiary
of the Company). The taking of any actions (or failures to act) by the Holder
serving as a director or officer of the Company (in such capacity as a director
or officer) shall not be deemed to constitute a breach of this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HOLDER

5.1 Representations and Warranties. Holder hereby represents and warrants as
follows:

(a) Ownership. Holder has, with respect to the Shares, and at all times during
the term of this Agreement will continue to have, Beneficial Ownership of, good
and valid title to and full and exclusive power to vote, issue instructions with
respect to the matters set forth in Article III, agree to all of the matters set
forth in this Agreement and to Transfer the Shares. The Shares constitute all of
the shares of Liberty Parent Common Stock owned of record or beneficially by
Holder as of the date of this Agreement. Other than this Agreement, (i) there
are no agreements or arrangements of any kind, contingent or otherwise, to which
Holder is a party obligating Holder to Transfer or cause to be Transferred to
any person any of the Shares and (ii) no Person has any contractual or other
right or obligation to purchase or otherwise acquire any of the Shares.

 

5



--------------------------------------------------------------------------------

(b) Organization; Authority. Holder has full power and authority and is duly
authorized to make, enter into and carry out the terms of this Agreement and to
perform his or her obligations hereunder. This Agreement has been duly and
validly executed and delivered by Holder and (assuming due authorization,
execution and delivery by the Sellers) constitutes a valid and binding agreement
of Holder, enforceable against Holder in accordance with its terms (except in
all cases as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles), and no other action is necessary to authorize the execution and
delivery by Holder or the performance of Holder’s obligations hereunder.

(c) No Violation. The execution, delivery and performance by Holder of this
Agreement will not (i) violate any provision of any Law applicable to Holder;
(ii) violate any order, judgment or decree applicable to Holder or any of his or
her Affiliates; or (iii) conflict with, or result in a breach or default under,
any agreement or instrument to which Holder or any of his or her Affiliates is a
party, except where such conflict, breach or default would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on
Holder’s ability to satisfy his or her obligations hereunder.

(d) Consents and Approvals. The execution and delivery by Holder of this
Agreement does not, and the performance of Holder’s obligations hereunder,
require Holder or any of his or her Affiliates to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
person or Governmental Authority, except such filings and authorizations as may
be required under the Exchange Act.

(e) Absence of Litigation. To the knowledge of Holder, as of the date of this
Agreement, there is no Action pending against, or threatened in writing against
Holder that would prevent the performance by Holder of his or her obligations
under this Agreement or to consummate the transactions contemplated hereby or by
the Master Transaction Agreement, including the Transaction, on a timely basis.

(f) Absence of Other Voting Agreements. Other than pursuant to Permitted Liens,
none of the Shares is subject to any voting trust, proxy or other agreement,
arrangement or restriction with respect to voting, in each case, that is
inconsistent with this Agreement, except as disclosed in the Liberty Reports and
as contemplated by this Agreement. None of the Shares is subject to any pledge
agreement pursuant to which Holder does not retain sole and exclusive voting
rights with respect to the Shares subject to such pledge agreement at least
until the occurrence of an event of default under the related debt instrument.

ARTICLE VI

MISCELLANEOUS

6.1 Termination. This Agreement shall terminate on the Termination Date. Neither
the provisions of this Section 6.2 nor the termination of this Agreement shall
relieve (x) any party hereto from any liability of such party to any other party
incurred prior to such termination or (y) any party hereto from any liability to
any other party arising out of or in connection with a breach of this Agreement.
Nothing in the Master Transaction Agreement shall relieve Holder from any
liability arising out of or in connection with a breach of this Agreement.

 

6



--------------------------------------------------------------------------------

6.2 Notices. All notices, requests and other communications to any party under,
or otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered in person; (b) if transmitted by
electronic mail (“e-mail”) (but only if confirmation of receipt of such e-mail
is requested and received; provided, that each notice party shall use reasonable
best efforts to confirm receipt of any such email correspondence promptly upon
receipt of such request); or (c) if transmitted by national overnight courier,
in each case as addressed as follows:

if to Holder, to:

Ron Gusek

Address:     950 17th Street, Suite 2400

                   Denver, Colorado 80202

E-mail:       Ron.Gusek@libertyfrac.com

and, if to a Seller, to:

Schlumberger Technology Corporation

Address:         3600 Briarpark Drive

                         Houston, TX 77042

Attention:        General Counsel

E-mail:            slaureles@slb.com

With copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention:         Sean T. Wheeler, P.C.

                          Kim Hicks, P.C.

E-mail:              sean.wheeler@kirkland.com

                          kim.hicks@kirkland.com

Schlumberger Limited

Address:         5599 San Felipe

                        Houston, TX 77056

Attention:       Director of Corporate Legal Affairs

E-mail:           slaureles@slb.com

if to the Company to:

Liberty Oilfield Services Inc.

Address:         950 17th Street, Suite 2400

                        Denver, Colorado 80202

Attention:       General Counsel

E-mail:           Sean.Elliott@libertyfrac.com

 

7



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention:         David P. Oelman

                          Stephen M. Gill

E-mail:             doelman@velaw.com

                          sgill@velaw.com

6.3 Amendment; Waiver.

(a) This Agreement shall not be amended or modified except by written instrument
duly executed by each of the parties.

(b) No waiver of any term or provision of this Agreement shall be effective
unless in writing, signed by the party against whom enforcement of the same is
sought. The grant of a waiver in one instance does not constitute a continuing
waiver in any other instances. No failure by any party to exercise, and no delay
by any party in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof.

6.4 Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Each party acknowledges that it
and the other parties may execute this Agreement by facsimile or pdf signature.
Each party expressly adopts and confirms each such facsimile or pdf signature
made in its respective name as if it were a manual signature, agrees that it
will not assert that any such signature is not adequate to bind such party to
the same extent as if it were signed manually, and agrees that at the reasonable
request of the other parties at any time it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof).

6.5 Assignment and Binding Effect. Except in connection with a permitted
Transfer pursuant to Article II, no party may assign, delegate or otherwise
transfer this Agreement or any of its rights or obligations hereunder, by
operation of law or otherwise, without the prior written consent of the other
parties, and any such attempted assignment, delegation or transfer shall be
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors, permitted transferees and permitted assigns; provided, however, that
the Company is an express third party beneficiary of this Agreement and shall be
entitled to enforce any matters applicable to the Company. Except as expressly
set forth in the prior sentence, (a) none of the provisions of this Agreement
shall be for the benefit of or enforceable by any third party, including any
creditor of any party hereto or any of their Affiliates and (b) no such third
party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any claim in respect of any liability (or
otherwise) against any other party hereto.

6.6 Entire Agreement. This Agreement and the schedules and exhibits hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all previous agreements, negotiations,
discussions, understandings, writings, commitments and conversations between the
parties with respect to such subject matter. No agreements or understandings
exist among the parties other than those set forth or referred to herein or
therein.

 

8



--------------------------------------------------------------------------------

6.7 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby or thereby, as the case may be, is not affected
in any manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties. In the event the parties
are not able to agree, such provision shall be construed by limiting and
reducing it so that such provision is valid, legal, and fully enforceable while
preserving to the greatest extent permissible the original intent of the
parties; the remaining terms and conditions of this Agreement shall not be
affected by such alteration.

6.8 No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture, any like
relationship between the parties hereto or a presumption that the parties are in
any way acting in concert or as a group with respect to the obligations or the
transactions contemplated by this Agreement.

6.9 Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(b) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, RELATING TO OR RESULTING FROM THIS AGREEMENT, OR
THE CONTEMPLATED TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.10.

 

9



--------------------------------------------------------------------------------

(c) THE PARTIES HEREBY AGREE THAT ANY SUIT, ACTION OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER RELATING TO, ARISING OUT OF OR
RESULTING FROM OR IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL BE BROUGHT IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR IF SUCH COURT DOES NOT HAVE
JURISDICTION, IN ANY FEDERAL COURT WITHIN THE STATE OF DELAWARE ONLY, AND THAT
ANY CAUSE OF ACTION RELATING TO, ARISING OUT OF OR RESULTING FROM THIS AGREEMENT
SHALL BE DEEMED TO HAVE ARISEN FROM A TRANSACTION OF BUSINESS IN THE STATE OF
DELAWARE. EACH OF THE PARTIES HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF
SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH
SUIT, ACTION OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
ANY SUCH SUIT, ACTION OR PROCEEDING THAT IS BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A
JUDGMENT IN ANY SUCH ACTION MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(d) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, Action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 6.1 or in such other
manner as may be permitted by law.

6.10 Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Transaction is consummated.

6.11 Non-Recourse. This Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated by this Agreement may only be brought against, the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. Except
to the extent a named party to this Agreement (and then only to the extent of
the specific obligations undertaken by such named party in this Agreement and
not otherwise), no past, present or future director, manager, officer, employee,
incorporator, member, partner, equity holder, Affiliate, agent, attorney,
advisor, consultant or Representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more party under this Agreement
(whether for indemnification or otherwise) or of or for any claim based on,
arising out of, or related to this Agreement or the transactions contemplated by
this Agreement.

 

10



--------------------------------------------------------------------------------

6.12 Injunctive Relief. The parties agree that irreparable damage, for which
monetary damages would not be an adequate remedy, would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached by the parties. Prior to the
termination of this Agreement pursuant to Section 6.2, it is accordingly agreed
that the parties shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 6.13, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at Applicable Law or in equity. Each
party accordingly agrees (a) the non-breaching party will be entitled to
injunctive and other equitable relief, without proof of actual damages; and
(b) the alleged breaching party will not raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such party under this Agreement and will not plead
in defense thereto that there are adequate remedies under Applicable Law, all in
accordance with the terms of this Section 6.13. Each party further agrees that
no other party or any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 6.13, and each party irrevocably waives
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.

6.13 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in either Seller any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Holder, and the Sellers shall not have any authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct Holder in the voting or
disposition of any Shares, except as otherwise expressly provided herein.

6.14 Disclosure. Holder consents to and authorizes the publication and
disclosure by the Company and the Sellers of Holder’s identity and holding of
Shares, and the terms of this Agreement (including, for avoidance of doubt, the
disclosure of this Agreement), in any press release, the Proxy Statement, and
any other disclosure document required in connection with the Master Transaction
Agreement, the Transaction and the transactions contemplated by the Master
Transaction Agreement.

6.15 Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to Articles or Sections,
such reference shall be to an Article or Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” As used in this Agreement, the “knowledge” of Holder means the
actual knowledge of any officer of Holder after due inquiry, and the “knowledge”
of the Sellers means the actual knowledge of any of the officers of Sellers
listed on Section 1.1 of the Parent Disclosure Letter after due inquiry.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

SCHLUMBERGER TECHNOLOGY CORPORATION By:  

/s/ James McDonald

Name:   James McDonald Title:   President SCHLUMBERGER CANADA LIMITED By:  

/s/ Matthew Bryan

Name:   Matthew Bryan Title:   President

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

LIBERTY OILFIELD SERVICES INC. By:  

/s/ Christopher A. Wright

Name:   Christopher A. Wright Title:   Chief Executive Officer

 

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

HOLDER By:  

/s/ Ron Gusek

Name:   Ron Gusek

 

[Signature Page to the Voting and Support Agreement]



--------------------------------------------------------------------------------

Annex A

Master Transaction Agreement

[Annex A to the Voting and Support Agreement]